Citation Nr: 1519687	
Decision Date: 05/07/15    Archive Date: 05/19/15

DOCKET NO.  13-12 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to November 1968.  

The issue of entitlement to a TDIU has been raised during the adjudicatory process of the underlying disability.  As such, it is part and parcel of the claim for benefits.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in August 2011 and the most recent treatment records on file are from December 2012, more than two years ago.  In addition, since the last VA examination, in a March 2013 statement, he contends that he is unemployable due to his PTSD symptoms.  

The Board finds that a remand is necessary to obtain updated VA treatment records (if any) and a VA examination in order to determine the current severity of the PTSD and its effect on the Veteran's ability to function in the workplace.  

Accordingly, the case is REMANDED for the following actions:

1.  Request copies of any outstanding VA medical records from the Gulf Coast Veterans Health Care System, particularly for treatment rendered since December 2012.  Any negative responses should be associated with the claims file.  

2.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.
 
3.  Undertake any additional development determined to be warranted with regard to the TDIU claim.

4.  Schedule the Veteran for an examination in order to determine the severity of PTSD.  The examiner should interview and examine the Veteran, conduct all indicated evaluations, studies, and tests deemed necessary, and offer a rationale for any opinion expressed.  

The claims file should be made available to the examiner for review of the history in conjunction with the examination, and the examination report should reflect that such review was accomplished.  In addition, the examiner should specifically describe the Veteran's functional limitations, particularly in an employment setting, due to his PTSD symptoms.  

5.  When the above development has been completed, the claims for a higher rating for PTSD and entitlement to a TDIU should again be reviewed.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2014).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




